COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re Carl Emmanuel Lewis

Appellate case number:   01-21-00149-CV

Trial court case number: 2019-15182

Trial court:             280th District Court of Harris County

      Appellant, Carl Emmanuel Lewis, filed a petition for writ of mandamus and an
emergency request for emergency temporary stay of proceedings. Appellant’s motion for an
emergency temporary stay of proceedings is denied.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: March 30, 2021